Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maneck (3,608,957) in view of Okada (2008/0238019) and further in view of Okuyama (2006/0255558).
Consider Claim 1, Maneck discloses a step device for a vehicle, the step device comprising: a movable step (2) supported under a door (1) opening; a coupling member (13) that, in a state of being supported by a sliding door that opens and closes in a vehicle front-rear direction, engages with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door; a support arm (5) that has a first pivot-joint point (at 6) relative to a vehicle body and a second pivot-joint point (between sliders 10) relative to the movable step, and supports the movable step toward an upper side; and although a sliding door is disclosed which are known to have a shifting zone in a vehicle width direction, does not specifically disclose the shifting zone in the vehicle width direction or a pressure bearing member that is provided at a position between the first pivot-joint point and the second pivot-joint point and bears a load of the support arm by coming into sliding contact with the support arm.
Okada discloses a shifting zone (15b) in a vehicle width direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maneck by further providing a shifting zone in the vehicle width direction as claimed as it would have been a simple matter of combining prior art elements according to known methods and would have yielded the predictable result of 
Okuyama discloses a pressure bearing member (22) that is provided at a position between the first pivot-joint point (622) and the second pivot-joint point (24) and bears a load of the support arm by coming into sliding contact with the support arm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maneck by further comprising a pressure bearing member as disclosed by Okuyama in order to extend the life of the device.
Consider Claim 4, Maneck, as modified, discloses all the features of the claimed invention, as described above, and further teaches wherein the pressure bearing member (22) has a sliding contact surface that extends in a direction (annular) intersecting the support arm.
Allowable Subject Matter
Claims 2-3 and 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses the claimed invention as described by Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein: the support arm has a support bracket that is fixed to the vehicle body to form the first pivot-joint point; and the pressure bearing member is provided on the support bracket as required by Claim 2.
Although the prior art discloses the claimed invention as described by Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with further comprising a holding member that is fixed to the movable step so as to hold, together with the movable step, the support arm at the second pivot-joint point, wherein the pressure bearing member is provided on the holding member as required by Claim 3.
Although the prior art discloses the claimed invention as described by Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the pressure bearing member is made of a resin having a shock absorbing property and a self-lubricating property as required by Claim 5.
Although the prior art discloses the claimed invention as described by Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a ridge that extends in a direction intersecting the support arm and comes into sliding contact with the support arm is provided on a lower surface of the movable step as required by Claim 6.
Claim 7 depends from Claim 6.
Although the prior art discloses the claimed invention as described by Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the support arm includes two main arms that are provided at positions apart from each other in the vehicle front-rear direction, and a sub-arm that has a joint at which the sub-arm is bendable and that is provided at a position apart from each of the main arms as required by Claim 8.
Claim 9 depends from Claim 8.
Although the prior art discloses the claimed invention as described by Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a stopper that restricts a movable range of the movable step by coming into contact with the support arm as required by Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618